No. 04-99-00140-CR

Robert E. BONDS,
Appellant

v.

The STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 92-CR-1513-A
Honorable Sam Katz, Judge Presiding

PER CURIAM

Sitting:	Phil Hardberger, Chief Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice

Delivered and Filed:	April 30, 1999

APPEAL DISMISSED FOR LACK OF JURISDICTION

	Robert E. Bonds pled guilty to aggravated robbery with a deadly weapon. However, the trial
court did not adjudicate Bond's guilt, instead placing him on community supervision for six years.
Thereafter, the State moved to adjudicate Bond's guilt and revoke his probation. However, the
clerk's record does not contain either a judgment of conviction or sentencing, and handwritten notes
on the clerk's docket sheet state the motion to revoke remains pending. Nonetheless, Bonds filed a
notice of appeal stating he is appealing "the judgment of conviction and sentence ... rendered against
him." We therefore ordered Bonds on March 10, 1999 to show cause in writing no later than March
31, 1999 why his appeal should not be dismissed for want of jurisdiction. See Tex. Code Crim.
Proc. Ann. art. 42.12 § 5(b) (defendant may not appeal adjudication of guilt but may appeal original
plea and alleged errors relating to punishment after court adjudicates his guilt and imposes or
suspends sentence); Dillehey v. State, 815 S.W.2d 633 (Tex. Crim. App. 1991) (except in limited
circumstances, defendant placed on deferred adjudication probation may not appeal order deferring
adjudication); Eaden v. State, 901 S.W.2d 535, 536-37 (Tex. App.--El Paso 1995, no pet).
	Bonds has not responded to our order. We therefore dismiss this appeal for lack of juris-diction.
								PER CURIAM
DO NOT PUBLISH